Therefore, we lack jurisdiction to consider this appeal and we

                                      ORDER this appeal DISMISSED. 1


                                                    / et-A ti-t4.;           , J.
                                                  Hardesty


                                                    ,J.
                          Douglas                                   Cherry



                          cc: Hon. Kimberly A. Wanker, District Judge
                               The Law Firm of Nathan L. Gent, PLLC
                               Nye County District Attorney
                               Attorney General/Carson City
                               Nye County Clerk
                               Christopher James Willing




                               'We deny as moot respondent's motion to dismiss appeal filed on
                          August 22, 2014.

SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 194Th    41),E11/9.